Walker, J.
This case is fully within the principle decided by this Court in the case of Gordon vs. Robertson, 26 Ga. R., 410. There, as here, judgment had gone against all the parties who signed the appeal bond. Here was no attempt or offer to give any security. There was neither a compliance, nor an attempt to comply, with the requisitions of the statute, to give the plaintiff security for the eventual condemnation money. There is nothing like this case in any of the adjudicated cases, and they have gone quite far enough. '
Judgment affirmed.